       Case 4:19-cv-05393-DMR Document 1 Filed 08/28/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Russell Handy, Esq., SBN 195058
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       Phone(858)375-7385;(888)422-5191 fax
 5     amandas@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
10
11     Samuel Love,                            Case No.
12
                 Plaintiff,
13                                             Complaint For Damages And
         v.                                    Injunctive Relief For Violations
14                                             Of: American’s With Disabilities
       Ahmad Rasheed;                          Act; Unruh Civil Rights Act
15     Basima Rasheed;
       A & B Investments, Inc., a
16     California Corporation; and Does 1-
       10,
17
                 Defendants.
18
19
           Plaintiff Samuel Love complains of Ahmad Rasheed; Basima Rasheed;
20
     A & B Investments, Inc., a California Corporation; and Does 1-10
21
     (“Defendants”), and alleges as follows:
22
23
       PARTIES:
24
       1. Plaintiff is a California resident with physical disabilities. He is
25   substantially limited in his ability to walk. He is a paraplegic who uses a
26
     wheelchair for mobility.
27
       2. Defendants Ahmad Rasheed and Basima Rasheed owned the real
28   property located at or about 275 E. Lewelling Blvd., San Lorenzo, California,


                                           1

     Complaint
       Case 4:19-cv-05393-DMR Document 1 Filed 08/28/19 Page 2 of 7




 1   in August 2019.
 2     3. Defendants Ahmad Rasheed and Basima Rasheed own the real
 3   property located at or about 275 E. Lewelling Blvd., San Lorenzo, California,
 4   currently.
 5     4. Defendant A & B Investments, Inc. owned Model Liquors located at or
 6   about 275 E. Lewelling Blvd., San Lorenzo, California, in August 2019.
 7     5. Defendant A & B Investments, Inc. owns Model Liquors (“Store”)
 8   located at or about 275 E. Lewelling Blvd., San Lorenzo, California, currently.
 9     6. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein,
14   including Does 1 through 10, inclusive, is responsible in some capacity for the
15   events herein alleged, or is a necessary party for obtaining appropriate relief.
16   Plaintiff will seek leave to amend when the true names, capacities,
17   connections, and responsibilities of the Defendants and Does 1 through 10,
18   inclusive, are ascertained.
19
20     JURISDICTION & VENUE:
21     7. The Court has subject matter jurisdiction over the action pursuant to 28
22   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
23   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
24     8. Pursuant to supplemental jurisdiction, an attendant and related cause
25   of action, arising from the same nucleus of operative facts and arising out of
26   the same transactions, is also brought under California’s Unruh Civil Rights
27   Act, which act expressly incorporates the Americans with Disabilities Act.
28     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                            2

     Complaint
       Case 4:19-cv-05393-DMR Document 1 Filed 08/28/19 Page 3 of 7




 1   founded on the fact that the real property which is the subject of this action is
 2   located in this district and that Plaintiff's cause of action arose in this district.
 3
 4     FACTUAL ALLEGATIONS:
 5     10. Plaintiff went to the Store in August 2019 with the intention to avail
 6   himself of its items and to assess the business for compliance with the
 7   disability access laws.
 8     11. The Store is a facility open to the public, places of public
 9   accommodation, and business establishments.
10     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
11   to provide accessible parking.
12     13. On information and belief, the defendants currently fail to provide
13   accessible parking.
14     14. Plaintiff personally encountered this barrier.
15     15. By failing to provide accessible facilities, the defendants denied the
16   plaintiff full and equal access.
17     16. The lack of accessible facilities created difficulty and discomfort for the
18   Plaintiff.
19     17. Even though the plaintiff did not confront the following barriers, on
20   information and belief the defendants currently fail to provide an accessible
21   entrance.
22     18. Additionally, on information and belief, the defendants currently fail to
23   provide accessible paths of travel inside the Store.
24     19. Finally, on information and belief, the defendants currently fail to
25   provide accessible sales counters.
26     20. The defendants have failed to maintain in working and useable
27   conditions those features required to provide ready access to persons with
28   disabilities.


                                               3

     Complaint
       Case 4:19-cv-05393-DMR Document 1 Filed 08/28/19 Page 4 of 7




 1     21. The barriers identified above are easily removed without much
 2   difficulty or expense. They are the types of barriers identified by the
 3   Department of Justice as presumably readily achievable to remove and, in fact,
 4   these barriers are readily achievable to remove. Moreover, there are numerous
 5   alternative accommodations that could be made to provide a greater level of
 6   access if complete removal were not achievable.
 7     22. Plaintiff will return to the Store to avail himself of its items and to
 8   determine compliance with the disability access laws once it is represented to
 9   him that the Store and its facilities are accessible. Plaintiff is currently deterred
10   from doing so because of his knowledge of the existing barriers and his
11   uncertainty about the existence of yet other barriers on the site. If the barriers
12   are not removed, the plaintiff will face unlawful and discriminatory barriers
13   again.
14     23. Given the obvious and blatant nature of the barriers and violations
15   alleged herein, the plaintiff alleges, on information and belief, that there are
16   other violations and barriers on the site that relate to his disability. Plaintiff will
17   amend the complaint, to provide proper notice regarding the scope of this
18   lawsuit, once he conducts a site inspection. However, please be on notice that
19   the plaintiff seeks to have all barriers related to his disability remedied. See
20   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
21   encounters one barrier at a site, he can sue to have all barriers that relate to his
22   disability removed regardless of whether he personally encountered them).
23
24   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26   Defendants.) (42 U.S.C. section 12101, et seq.)
27     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                               4

     Complaint
       Case 4:19-cv-05393-DMR Document 1 Filed 08/28/19 Page 5 of 7




 1   complaint.
 2     25. Under the ADA, it is an act of discrimination to fail to ensure that the
 3   privileges, advantages, accommodations, facilities, goods and services of any
 4   place of public accommodation is offered on a full and equal basis by anyone
 5   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 6   § 12182(a). Discrimination is defined, inter alia, as follows:
 7            a. A failure to make reasonable modifications in policies, practices,
 8                or procedures, when such modifications are necessary to afford
 9                goods,    services,    facilities,   privileges,    advantages,   or
10                accommodations to individuals with disabilities, unless the
11                accommodation would work a fundamental alteration of those
12                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13            b. A failure to remove architectural barriers where such removal is
14                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                defined by reference to the ADA Standards.
16            c. A failure to make alterations in such a manner that, to the
17                maximum extent feasible, the altered portions of the facility are
18                readily accessible to and usable by individuals with disabilities,
19                including individuals who use wheelchairs or to ensure that, to the
20                maximum extent feasible, the path of travel to the altered area and
21                the bathrooms, telephones, and drinking fountains serving the
22                altered area, are readily accessible to and usable by individuals
23                with disabilities. 42 U.S.C. § 12183(a)(2).
24     26. When a business provides parking, it must provide accessible parking.
25     27. Here, accessible parking has not been provided.
26     28. When a business provides entrances, it must provide accessible
27   entrances.
28     29. Here, accessible entrances have not been provided.


                                             5

     Complaint
       Case 4:19-cv-05393-DMR Document 1 Filed 08/28/19 Page 6 of 7




 1     30. When a business provides paths of travel, it must provide accessible
 2   paths of travel.
 3     31. Here, accessible paths of travel have not been provided.
 4     32. When a business provides facilities such as sales or transaction counters,
 5   it must provide accessible sales or transaction counters.
 6     33. Here, accessible sales counters have not been provided.
 7     34. The Safe Harbor provisions of the 2010 Standards are not applicable
 8   here because the conditions challenged in this lawsuit do not comply with the
 9   1991 Standards.
10     35. A public accommodation must maintain in operable working condition
11   those features of its facilities and equipment that are required to be readily
12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
13     36. Here, the failure to ensure that the accessible facilities were available
14   and ready to be used by the plaintiff is a violation of the law.
15
16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
18   Code § 51-53.)
19     37. Plaintiff repleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
22   that persons with disabilities are entitled to full and equal accommodations,
23   advantages, facilities, privileges, or services in all business establishment of
24   every kind whatsoever within the jurisdiction of the State of California. Cal.
25   Civ. Code §51(b).
26     38. The Unruh Act provides that a violation of the ADA is a violation of the
27   Unruh Act. Cal. Civ. Code, § 51(f).
28     39. Defendants’ acts and omissions, as herein alleged, have violated the


                                              6

     Complaint
       Case 4:19-cv-05393-DMR Document 1 Filed 08/28/19 Page 7 of 7




 1   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 2   rights to full and equal use of the accommodations, advantages, facilities,
 3   privileges, or services offered.
 4      40. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 5   discomfort or embarrassment for the plaintiff, the defendants are also each
 6   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 7   (c).)
 8
 9             PRAYER:
10             Wherefore, Plaintiff prays that this Court award damages and provide
11   relief as follows:
12           1. For injunctive relief, compelling Defendants to comply with the
13   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
14   plaintiff is not invoking section 55 of the California Civil Code and is not
15   seeking injunctive relief under the Disabled Persons Act at all.
16           2. Damages under the Unruh Civil Rights Act, which provides for actual
17   damages and a statutory minimum of $4,000 for each offense.
18           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
19   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
20
21   Dated: August 14, 2019               CENTER FOR DISABILITY ACCESS
22
23                                        By:
24                                        ____________________________________

25                                               Amanda Seabock, Esq.
                                                 Attorney for plaintiff
26
27
28


                                                7

     Complaint
